Citation Nr: 9913868	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  92-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for post 
traumatic stress disorder, (PTSD) with a history of 
residuals of a concussion and anxiety neurosis, currently 
evaluated as 50 percent disabling.

2. Entitlement to an increased (compensable) disability 
evaluation for a laceration of the right axilla and upper 
lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Ms. J. [redacted]


INTRODUCTION

The appellant served on active duty from August 1968 to 
November 1971.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1996.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in September 1989, by the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the pendency of this appeal, the appellant relocated 
his residence to Florida and the St. Petersburg, Florida RO 
assumed jurisdiction over the case.


FINDINGS OF FACT

1. The appellant's PTSD is manifested by complaints of poor 
concentration, nightmares several times per week, 
intrusive thought of Vietnam triggered by sights and 
smells, startle response, anger and violent behavior and 
is productive of moderate PTSD with a Global Assessment of 
Functioning (GAF) score range of 51 to 60.

2. The appellant's residuals of facial lacerations are 
manifested by multiple well healed scars with no 
functional impairment or significant disfigurement.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 50 percent for PTSD with a history of residuals 
of a concussion and anxiety neurosis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, Diagnostic Code 9411 (1995 & 1998).

2. The schedular criteria for a compensable disability 
evaluation for residuals of facial lacerations are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7800 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

The service medical records reflect that the appellant 
sustained multiple injuries including a concussion in a motor 
vehicle accident during service in February 1971.  It was 
noted that the appellant developed nervous complaints and he 
was diagnosed with a passive-aggressive personality with 
paranoid tendencies.  He was subsequently discharged from the 
service in November 1971.

In June 1972, the RO granted service connection for anxiety 
neurosis with residual cerebral injury and assigned a 30 
percent disability evaluation effective from November 24th, 
1971.  It was noted that on VA examination in February 1972, 
the examiner concluded that some of the appellant's symptoms 
were due to anxiety neurosis.  Service connection was also 
granted for laceration of the right axilla and upper lip as a 
residual of the motor vehicle accident and a noncompensable 
disability evaluation was assigned effective from November 
24th, 1971.

The noncompensable evaluation for laceration of the right 
axilla and upper lip has been carried forward to the present 
appeal.

In November 1976, the RO increased the appellant's disability 
evaluation for anxiety neurosis with residuals of cerebral 
injuries to the 50 percent level effective from May 1st, 
1976.  It was noted that the appellant's disability had 
increased in severity as evidenced by his recent 
hospitalization and findings on VA examination.  

In September 1989, the RO concluded that the appellant's 
psychiatric disability had improved and reduced his 
disability evaluation from 50 percent to the 30 percent level 
effective from December 1st, 1989.  It was noted that the 
recent evidence of record did not demonstrate symptoms of 
anxiety neurosis but that the appellant's current complaints 
involved a severe personality disorder with continuing drug 
and alcohol abuse.  

In May 1992, the Hearing Officer restored the 50 percent 
evaluation effective from December 1st, 1989, the date of the 
above reduction.  The Hearing Officer concluded that the 
evidence of record demonstrated a considerable industrial 
impairment attributable to anxiety and PTSD.  It was further 
noted that there was a long-standing history of a diagnosis 
of a personality disorder and substance abuse and that some 
of the appellant's psychiatric symptoms are due to these 
nonservice-connected disorders.  

The appellant has since indicated that his service-connected 
psychiatric disorder has increased in severity and the 50 
percent evaluation for PTSD with residuals of a concussion 
and anxiety is the subject of the present appeal.

Factual Background

A VA hospitalization report covering the period from November 
2nd -15th, 1995, reflects that the appellant was admitted with 
complaints of PTSD, drinking, divorce and that "I tried to 
shoot myself."  He reported a long history of alcohol and 
drug use and that his wife filed for divorce shortly after 
their marriage.  He further noted that he was unemployed and 
was evicted for trying to shoot himself in his apartment.  He 
noted complaints of depression, anhedonia, sleeplessness, 
poor concentration and constant suicidal ideation.  On mental 
status examination he was noted to be unshaven but his hair 
was combed neatly and his clothes were moderately organized 
and clean.  He was considered to be cooperative and his 
speech was slow to normal in rate with occasional spontaneous 
questions.  Thought processes were within normal limits with 
no deficits, it was logical and goal directed though content 
was positive for suicidal ideation but negative for homicidal 
ideation.  He denied auditory and visual hallucinations and 
his mood was depressed.  Affect was congruent and he was 
alert and oriented times 3 with memory of three of three 
objects at zero and five minutes, and slow but correct 
concentration on serial 7's.  His abstract thinking was poor, 
impulse control was good and his insight and judgment were 
poor.  

During hospitalization, it was noted that the appellant did 
not appear depressed, was interacting with staff and peers, 
and was sleeping and eating well.  Psychological testing was 
completed but considered to be invalid due to the appellant's 
over-endorsement of symptoms.  He was subsequently discharged 
in good condition.  The diagnoses on discharge were alcohol-
induced mood disorder, depressed, onset during intoxication, 
alcohol dependence, PTSD, rule out dysthymia.

In August 1998, pursuant to the Board's May 1996 remand, VA 
psychiatric, psychological and scar examinations were 
conducted.  On psychiatric examination, the appellant was 
considered to be calm and presented his history in a relaxed 
manner without too much emotion.  The examiner commented that 
it seemed the appellant was trying to blame VA for all of his 
problems and presented a picture of resentment and anger 
toward the VA for not responding to his needs.  His mood was 
relaxed and his affective responses were not inappropriate.  
Content of thought was considered to reflect a strong problem 
with alcohol addiction that has been ongoing for many years 
with the appellant blaming this dependency on the problems he 
faced in Vietnam.  No psychotic deviations were elicited.  
His cognitive functions were deemed to be fairly well 
preserved in view of the history of questions regarding the 
presence of organicity of which there was no evidence on 
examination.  The appellant demonstrated limited insight into 
his problems and his judgment was considered to be faulty.  
The diagnoses were alcohol dependence, PTSD by history, 
personality disorder, mixed type, with strong anti-social 
features.  The global assessment of functioning score (GAF) 
was 58 currently and 52 for the past 12 months.

On psychological examination, the appellant was noted to 
arrive 15 minutes late for his appointment.  He was 
considered to be alert and fully oriented.  His mood was 
dysphoric and his affect was blunted and subdued.  Although 
he was found to be cooperative, he was considered to be 
cynical.  His speech was logical, coherent and goal directed.  
There was no evidence of any speech or language impairment 
and his memory was considered to be deficient due to his 
inability to supply dates and details of prior treatment.  He 
denied hallucinations and any current suicidal/homicidal 
ideation and his insight was poor.  His social judgment was 
deemed to be adequate and the diagnostic impression was 
alcohol dependence, PTSD, and anti-social personality 
disorder.  The GAF score was 53.  The psychological examiner 
further commented:

It seems likely that [the appellant] 
suffers from post-traumatic stress 
disorder, but the fact that he has been 
actively drinking for many, many years 
prevents one from determining the 
etiology, severity and extent of his 
impairment due to post-traumatic stress 
alone.  Alcohol tends to exacerbate 
rather than relieve symptoms.  Further, 
he tends to blame his drinking on 
everything and everyone except the fact 
that he is an alcoholic.  It is also 
telling that he is refusing treatment.  
These behaviors are typical of what we 
might expect from one who is dependent on 
alcohol.

There are inconsistencies in his records 
and narratives suggesting doubt as to his 
truthfulness.  In addition, his history 
of aggressive and assaultive behavior, 
attempted murder with no remorse and 
irresponsibility are consistent with 
antisocial personality disorder.

In reviewing his records it was noted 
that he was administered the MMPI 2 
previously and that the result were 
invalid and uninterpretable due to over 
endorsement of pathological symptoms.  
Time did not permit repeat testing today 
although it is likely he would of 
produced similar results again.

Regarding cognitive impairment, if indeed 
testing suggested any, we would be unable 
to determine the etiology at this point 
since heavy and prolonged use of alcohol 
will also cause deficits.  However, no 
gross cognitive deficits were evident in 
the interview.

In sum, it is my opinion that [the 
appellant's] drinking is more than just 
an attempt to self medicate.  His 
history, attitude and behavior suggests 
that he is dependent on alcohol.  
Further, his denial and personality 
traits work together to prevent him from 
seeking and accepting treatment.  [I]n 
order to determine the severity of his 
PTSD symptoms he would need to have 
accomplished a period of extended 
abstinence from alcohol and drugs[.]  
[D]isregarding etiology[,] his social and 
occupational functioning are severely 
impaired.  Although he reports a few 
friends and the ability to get along with 
people if he chooses his history suggests 
otherwise as he can be quite violent and 
abusive.  Because of these interpersonal 
difficulties it is unlikely he could 
maintain gainful employment.

On examination of the appellant's scars, it was noted that 
the appellant had a 1 1/2 inch scar on his upper lip which was 
covered by a mustache.  There was a 3/4 inch scar anterior to 
the left ear, 1/4 inch scar, almost a puncture wound above the 
right eye and a 1/2 inch vertical scar to the left eyebrow.  
There also was a 1/2 inch scar over the supraorbital ridge of 
the left eye and a 1/2 inch scar over the supraorbital ridge of 
the right eye, medially.  There were no significant symptoms 
from these scars and there was no tenderness, adherence, 
ulceration or breakdown of any of the scars.  There was no 
underlying tissue loss and no inflammation, edema or keloid 
formation.  Color photographs were taken and the examiner 
commented that there was no significant disfigurement and the 
diagnosis was residuals of multiple scars, secondary to the 
automobile accident.

Analysis

Initially, the Board finds that the appellant's claims to an 
increased disability evaluation for PTSD and for residuals of 
facial lacerations well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  Specifically, his assertions 
regarding the increase in severity of his PTSD and laceration 
residuals symptomatology are deemed sufficient to well ground 
these claims.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

In addition, the Board notes that the appellant has not 
alleged nor does the evidence show that any records of 
probative value relative to these issues are available other 
than those currently of record.  Accordingly, with respect to 
this issue, the Board concludes that the duty to assist the 
appellant as mandated by 38 U.S.C.A. § 5107(a) has been 
satisfied. 

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).


PTSD

Initially, the Board notes that the appellant's service-
connected psychiatric disability was previously evaluated as 
anxiety neurosis.  However, in light of the recent diagnosis 
of PTSD, and the fact that both anxiety and PTSD are rated 
pursuant to the same diagnostic criteria under anxiety 
disorders, series 9400-9413, and that all of the appellant's 
symptoms are contemplated by this diagnostic series, for 
which only one evaluation is possible, the identification of 
PTSD as the appellant's major psychiatric disability is 
appropriate.  See also 38 C.F.R. § 4.14

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
9411.  Under the criteria in effect at the time the 
appellant's claim was filed in 1989, a 50 percent evaluation 
contemplated that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  

Under the new criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted where 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  (38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).

In evaluating the appellant's claim to an increased 
disability evaluation for his PTSD, the Board notes that the 
Court of Veterans Appeals (Court) has held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  Accordingly, consideration will be given to both 
versions of Diagnostic Code 9411 to determine which version 
is most favorable to the appellant.

After careful review of the evidence of record and in 
particular the findings noted on VA hospitalization in 1995 
and VA psychiatric and psychological examinations in 1998, 
the Board concludes that entitlement to an increased 
disability evaluation to the 70 percent level for PTSD is not 
warranted.

The record reflects that the level of disability attributable 
to the appellant's service-connected psychiatric impairment 
has been considered to be at most moderate in nature as 
documented on VA examinations in August 1998.  The 
appellant's Axis V GAF score was noted to be 58 at the time 
of examination in August 1998 and 52 for the preceding 12 
months.  Pursuant to DSM-IV, GAF scores from 51 to 60 are 
considered to be moderate symptoms exemplified by flat affect 
and circumstantial speech, occasional panic attacks or 
moderate difficulty in social, occupational, or school 
functioning manifested by few friends and conflicts with 
peers or co-workers.  These manifestations essentially mirror 
the findings on mental status examination on VA psychiatric 
and psychological examinations in August 1998.  The Board 
notes that the VA psychological examiner found severe social 
and industrial impairment.  However, this impairment was 
considered to be due, in large part, to the appellant's 
alcoholism which was not related to the PTSD, and to his 
severe personality disorder for which service connection is 
not in effect.  Indeed, the examiner commented that the 
appellant must have a period of extended abstinence from 
alcohol and drugs in order to accurately determine the 
severity of his PTSD symptoms.  In this regard, the Board 
notes that the appellant's Axis I primary diagnosis has 
consistently been identified as alcohol dependence since his 
hospitalization in 1995, and on VA psychiatric examination in 
August 1998, the examiner indicated that the PTSD was present 
by history only.

The record as assembled before the Board does not demonstrate 
that the appellant's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and that there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment due to the 
service-connected psychiatric disorder such to meet the 
criteria for a 70 percent disability evaluation pursuant to 
the old criteria.  The record also does not reflect service-
connected symptomatology with occupational and social 
impairment due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and an inability to establish and maintain effective 
relationships, such to meet the criteria for a 70 percent 
disability evaluation pursuant to the new criteria.

In the absence of any additional evidence to establish the 
presence of psychiatric impairment attributable to the 
service-connected PTSD such to meet the criteria for a 
disability evaluation in excess of the currently assigned 50 
percent rating, the Board concludes that entitlement to an 
increased disability evaluation for PTSD is not warranted.

Residuals of Lacerations of the Right Axilla and Upper Lip

The appellant's service-connected residuals of lacerations of 
the right axilla and upper lip are currently evaluated 
pursuant to Diagnostic Code 7800 which provides, in pertinent 
part, that moderately disfiguring scars of the head, face or 
neck warrant a 10 percent disability evaluation.  The Board 
notes that other potentially applicable Codes for the 
evaluation of scars include 7804 which provides for a 10 
percent evaluation for scars which are tender and painful on 
objective demonstration and Code 7803 which provides for a 10 
percent evaluation where the scars are found to be poorly 
nourished with repeated ulceration.

After careful review of the evidence of record, the Board 
concludes that entitlement to a compensable disability 
evaluation for residuals of lacerations of the right axilla 
and upper lip has not been shown.  On VA examination in 
August 1998, the appellant's history of involvement in a 
motor vehicle accident was noted and physical examination 
revealed evidence of multiple facial lacerations.  However, 
the examiner indicated that there were no significant 
symptoms relative to the scars and all scars were found to be 
well healed and non-adherent with no inflammation, edema or 
keloid formation.  There was no evidence of texture or 
ulceration or breakdown of the skin and no elevation or 
depression of the scars.  The examiner further concluded that 
there was no significant disfigurement.  Color photographs 
were taken and associated with the claims folder and after 
review of the above findings to include the color 
photographs, the Board finds no basis for a compensable 
disability evaluation for the appellant's service-connected 
scars.  The scars are not deemed to be moderately disfiguring 
and there is no functional impairment, tenderness, pain or 
repeated ulceration such to provide for evaluation pursuant 
to an alternate code.

Accordingly, in view of the above, entitlement to a 
compensable disability evaluation for residuals of 
lacerations of the right axilla and upper lip is not 
warranted.


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

